Dismissed and Opinion Filed February 15, 2017




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-01310-CV

                       VERSACOM, LLC, Appellant
                                  V.
     NETICOM, LLC, LOC W. TRAN, TUAN A. NGO, AND HOAN BUI, Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-02676-2013

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is the February 7, 2017 joint motion to dismiss this appeal. The parties

have informed the Court that they have settled all matters in controversy and they no longer

desire to pursue this appeal. Accordingly, we grant the motion and dismiss this appeal. See TEX.

R. APP. P. 42.1(a)(2)(A).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE

161310F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

VERSACOM, LLC, Appellant                           On Appeal from the 416th Judicial District
                                                   Court, Collin County, Texas
No. 05-16-01310-CV        V.                       Trial Court Cause No. 416-02676-2013.
                                                   Opinion delivered by Chief Justice Wright,
NETICOM, LLC, LOC W. TRAN, TUAN                    Justices Lang-Miers and Stoddart
A. NGO, AND HOAN BUI, Appellees                    participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered February 15, 2017.




                                             –2–